

113 S1398 RS: Federal Real Property Asset Management Reform Act of 2013
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 249113th CONGRESS1st SessionS. 1398[Report No. 113–122]IN THE SENATE OF THE UNITED STATESJuly 30, 2013Mr. Carper (for himself, Mr. Coburn, Mr. Pryor, Mr. Begich, Mr. Portman, Mr. Tester, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 19, 2013Reported by Mr. Carper,
			 without amendmentA BILLTo require the Federal Government to expedite the sale of
		  underutilized Federal real property.1.Short titleThis Act may be cited as the
			 Federal Real Property Asset Management
			 Reform Act of 2013.2.PurposeThe purpose of this Act is to increase the
			 efficiency and effectiveness of the Federal Government in managing real
			 property by—(1)requiring agencies to maintain an
			 up-to-date inventory of real property;(2)establishing a Federal Real Property
			 Council to develop guidance on and ensure the implementation of strategies for
			 better managing Federal real property; and(3)authorizing a pilot program to expedite the
			 disposal of surplus real property.3.Property management
			 and expedited disposal of real propertyChapter 5 of subtitle I of title 40, United
			 States Code, is amended by adding at the end the following:VIIProperty management and expedited disposal of
				real property621.DefinitionsIn this subchapter:(1)AdministratorThe
				term Administrator means the Administrator of General
				Services.(2)CouncilThe
				term Council means the Federal Real Property Council established
				by section 623(a).(3)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.(4)DisposalThe
				term disposal means any action that constitutes the removal of any
				real property from the Federal inventory, including sale, deed, demolition, or
				exchange.(5)Excess
				propertyThe term excess property means any real
				property under the control of a Federal agency that the head of the Federal
				agency determines is not required to meet the needs or responsibilities of the
				Federal agency.(6)Federal
				agencyThe term Federal agency means—(A)an executive
				department or independent establishment in the executive branch of the
				Government; or(B)a wholly owned
				Government corporation.(7)Field
				officeThe term field office means any office of a
				Federal agency that is not the headquarters office location for the Federal
				agency.(8)Postal
				propertyThe term postal property means any building
				owned by the United States Postal Service.(9)Surplus
				property(A)In
				generalThe term surplus property means excess real
				property that is not required to meet the needs or responsibilities of any
				Federal agency.(B)ExclusionsThe
				term surplus property does not include—(i)any military
				installation (as defined in section 2910 of the Defense Base Closure and
				Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));(ii)any property that
				is excepted from the definition of the term property under section
				102;(iii)Indian and native Eskimo property held in
				trust by the Federal Government as described in section
				3301(a)(5)(C)(iii);(iv)real property
				operated and maintained by the Tennessee Valley Authority pursuant to the
				Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);(v)any real property
				the Director excludes for reasons of national security;(vi)any public lands
				(as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C.
				1722)) administered by—(I)the Secretary of
				the Interior, acting through—(aa)the Director of
				the Bureau of Land Management;(bb)the Director of
				the National Park Service;(cc)the Commissioner
				of Reclamation; or(dd)the Director of
				the United States Fish and Wildlife Service; or(II)the Secretary of
				Agriculture, acting through the Chief of the Forest Service; or(vii)any property
				operated and maintained by the United States Postal Service.(10)Underutilized
				propertyThe term underutilized property means a
				portion or the entirety of any real property, including any improvements, that
				is used—(A)irregularly
				or intermittently by the accountable Federal agency for program purposes of the
				Federal agency; or(B)for program
				purposes that can be satisfied only with a portion of the property.622.Duties of
				Federal agenciesEach Federal
				agency shall—(1)maintain
				adequate inventory controls and accountability systems for real property under
				the control of the Federal agency;(2)develop
				current and future workforce projections so as to have the capacity to assess
				the needs of the Federal workforce regarding the use of real property;(3)continuously
				survey real property under the control of the Federal agency to identify excess
				property, underutilized property, and other real property suitable to be used
				for—(A)colocation with
				other Federal agencies; or(B)consolidation
				with other facilities;(4)promptly
				report excess property and underutilized property to the Administrator;(5)establish
				goals that will lead the Federal agency to reduce excess property and
				underutilized property in the inventory of the Federal agency;(6)submit to the
				Council a report on all excess property and underutilized property in the
				inventory of the Federal agency, including—(A)whether
				underutilized property can be better utilized; and(B)the extent to
				which the Federal agency believes that the underutilized property serves the
				needs of the Federal agency to retain underutilized property;(7)adopt
				workplace practices, configurations, and management techniques that can achieve
				increased levels of productivity and decrease the need for real property
				assets;(8)assess leased
				space to identify space that is not fully used or occupied;(9)on an annual
				basis and subject to the guidance of the Council—(A)conduct an
				inventory of real property under control of the Federal agency; and(B)make an
				assessment of each real property, which shall include—(i)the age and
				condition of the property;(ii)the size of the
				property in square footage and acreage;(iii)the
				geographical location of the property, including an address and
				description;(iv)the extent to
				which the property is being utilized;(v)the actual annual
				operating costs associated with the property;(vi)the total cost
				of capital expenditures associated with the property;(vii)sustainability
				metrics associated with the property;(viii)the number of
				Federal employees and functions housed at the property;(ix)the extent to
				which the mission of the Federal agency is dependent on the property;(x)the estimated
				amount of capital expenditures projected to maintain and operate the property
				over each of the next 5 years after the date of enactment of this subchapter;
				and(xi)any additional
				information required by the Administrator to carry out section 624; and(10)provide to the
				Council and the Administrator the information described in paragraph (9)(B) to
				be used for the establishment and maintenance of the database described in
				section 624.623.Colocation
				among United States Postal Service properties(a)Identification
				of postal propertyEach year, the Postmaster General may—(1)identify a
				list of postal properties with space available for use by Federal agencies;
				and(2)submit the
				list to the Council.(b)Submission
				of list of postal properties to Federal agencies(1)In
				generalNot later than 30 days after the completion of a list
				under subsection (a), the Council shall provide the list to each Federal
				agency.(2)Review by
				Federal agenciesNot later than 90 days after the receipt of the
				list submitted under paragraph (1), each Federal agency shall—(A)review the
				list;(B)identify real
				property assets under the control of the Federal agency; and(C)recommend
				colocations if appropriate.(c)Terms of
				colocationOn approval of the recommendations under subsection
				(b) by the Postmaster General and the applicable agency head, the Federal
				agency or appropriate landholding entity may work with the Postmaster General
				to establish appropriate terms of a lease for each postal property.624.Establishment
				of a Federal Real Property Council(a)EstablishmentThere is established a Federal Real
				Property Council.(b)PurposeThe purpose of the Council shall be—(1)to develop guidance and ensure
				implementation of an efficient and effective real property management
				strategy;(2)to identify opportunities for the Federal
				Government to better manage real property assets; and(3)to reduce the costs of managing real
				property, including operations, maintenance, and security.(c)Composition(1)In
				generalThe Council shall be
				composed exclusively of—(A)the senior real property officers of each
				Federal agency;(B)the Deputy Director for Management of the
				Office of Management and Budget;(C)the Controller of the Office of Management
				and Budget;(D)the Administrator; and(E)any other full-time or permanent part-time
				Federal officials or employees, as the Chairperson determines to be
				necessary.(2)ChairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall serve as Chairperson of the
				Council.(3)Executive
				Director(A)In
				generalThe Chairperson shall designate an Executive Director to
				assist in carrying out the duties of the Council.(B)Qualifications;
				full-timeThe Executive Director shall—(i)be appointed from
				among individuals who have substantial experience in the areas of commercial
				real estate and development, real property management, and Federal operations
				and management; and(ii)serve full
				time.(d)Meetings(1)In
				generalThe Council shall meet subject to the call of the
				Chairperson.(2)MinimumThe
				Council shall meet not fewer than 4 times each year.(e)DutiesThe Council, in consultation with the
				Director and the Administrator, shall—(1)not later than 1 year after the date of
				enactment of this subchapter, establish a real property management plan
				template, to be updated annually, which shall include performance measures,
				specific milestones, measurable savings, strategies, and government-wide goals
				based on the goals established under section 622(5) to reduce surplus property
				or to achieve better utilization of underutilized property, and evaluation
				criteria to determine the effectiveness of real property management that are
				designed—(A)to enable
				Congress and heads of Federal agencies to track progress in the achievement of
				real property management objectives on a government-wide basis;(B)to improve the
				management of real property; and(C)to allow for
				comparison of the performance of Federal agencies against industry and other
				public sector agencies in terms of performance;(2)develop standard
				use rates consistent throughout each category of space and with nongovernmental
				space use rates;(3)develop a
				strategy to reduce the reliance of Federal agencies on leased space for
				long-term needs if ownership would be less costly;(4)provide guidance
				on eliminating inefficiencies in the Federal leasing process;(5)compile a
				list of real property assets that are field offices that are suitable for
				colocation with other real property assets; and(6)not later
				than 1 year after the date of enactment of this subchapter and annually during
				the 4 year period beginning on the date that is 1 year after the date of
				enactment of this subchapter and ending on the date that is 5 years after the
				date of enactment of this subchapter, the Council shall submit to the Director
				a report that contains—(A)a list of the
				remaining excess property, surplus property, and underutilized properties of
				each Federal agency;(B)the progress of
				the Council toward developing guidance for Federal agencies to ensure that the
				assessment required under section 622(9)(B) is carried out in a uniform manner;
				and(C)the progress of
				Federal agencies toward achieving the goals established under section
				622(5).(f)ConsultationIn
				carrying out the duties described in subsection (e), the Council shall also
				consult with representatives of—(1)State, local,
				tribal authorities, and affected communities; and(2)appropriate
				private sector entities and nongovernmental organizations that have expertise
				in areas of—(A)commercial real
				estate and development;(B)government
				management and operations;(C)space
				planning;(D)community
				development, including transportation and planning; and(E)historic
				preservation.(g)Council
				resourcesThe Director and
				the Administrator shall provide staffing, and administrative support for the
				Council, as appropriate.625.Federal
				real property inventory and database(a)In
				generalNot later than 1 year
				after the date of enactment of this subchapter, the Administrator shall
				establish and maintain a single, comprehensive, and descriptive database of all
				real property under the custody and control of all Federal agencies.(b)ContentsThe
				database shall include—(1)information
				provided to the Administrator under section 622(9)(B); and(2)a list of real
				property disposals completed, including—(A)the date and
				disposal method used for each real property;(B)the proceeds
				obtained from the disposal of each real property;(C)the amount of
				time required to dispose of the real property, including the date on which the
				real property is designated as excess property;(D)the date on which
				the property is designated as surplus property and the date on which the
				property is disposed; and(E)all costs
				associated with the disposal.(c)Accessibility(1)CommitteesThe
				database established under subsection (a) shall be made available on request to
				the Committee on Homeland Security and Governmental Affairs and the Committee
				on Environment and Public Works of the Senate and the Committee on Oversight
				and Government Reform and the Committee on Transportation and Infrastructure of
				the House of Representatives.(2)General
				publicNot later than 3 years after the date of enactment of this
				subchapter and to the extent consistent with national security, the
				Administrator shall make the database established under subsection (a)
				accessible to the public at no cost through the website of the General Services
				Administration.626.Limitation on
				certain leasing authorities(a)In
				generalExcept as provided in
				subsection (b), not later than December 31 of each year following the date of
				enactment of this subchapter, a Federal agency with independent leasing
				authority shall submit to the Council a list of all leases, including operating
				leases, in effect on the date of enactment of this subchapter that
				includes—(1)the date on which
				each lease was executed;(2)the date on which
				ease lease will expire;(3)a description of
				the size of the space;(4)the location of
				the property;(5)the tenant
				agency;(6)the total annual
				rental rate; and(7)the amount of the
				net present value of the total estimated legal obligations of the Federal
				Government over the life of the contract.(b)ExceptionSubsection
				(a) shall not apply to—(1)the United States
				Postal Service;(2)the Department of
				Veterans Affairs; or(3)any other
				property the President excludes from subsection (a) for reasons of national
				security.627.Expedited
				disposal pilot program(a)EstablishmentThe
				Director shall establish a pilot program to dispose of, by sale, transfer, or
				other means of disposal, any surplus property.(1)Properties for
				expedited disposal(A)In
				generalOn an annual basis, the Director may authorize the
				expedited disposal of not more than 200 surplus properties.(B)PriorityIn
				determining which properties to dispose of, the Director shall give priority to
				surplus properties that have the highest fair market value and the greatest
				potential for disposal.(C)Costs
				associated with disposal(i)In
				generalThe Administrator may obligate an amount to pay any
				direct and indirect costs under section 572 related to identifying and
				preparing properties to be reported as excess property by a Federal
				agency.(ii)ReimbursementAn
				amount obligated under clause (i) shall be paid from the proceeds of any sale
				of real property under this subsection.(iii)Net
				proceedsNet proceeds shall be distributed under subsection
				(b).(D)Maximum net
				proceedsAny real property authorized to be disposed of by sale
				of under subparagraph (A) shall disposed of in a manner that, as determined by
				the Administrator in consultation with the head of the applicable Federal
				agency, is structured and marketed to maximize the value to the Federal
				Government.(E)Monetary
				proceeds requirementSurplus property may be disposed of under
				this section only if disposal of the property will generate monetary proceeds
				to the Federal Government that—(i)exceed the costs
				of disposal of the property; and(ii)are not less
				than 90 percent of fair market value.(2)Applicability
				of certain lawAny expedited disposal of real property conducted
				under this section shall not be subject to—(A)any section
				of An Act Authorizing the Transfer of Certain Real Property for Wildlife, or
				other Purposes (16 U.S.C. 667b);(B)sections 107
				and 317 of title 23;(C)sections
				545(b)(8), 550, 553, 554, and 1304(b);(D)section 501
				of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);(E)section 47151
				of title 49; or(F)section 13(d)
				of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)).(3)EffectExcept
				as provided in paragraph (2), nothing in this subchapter terminates or in any
				way limits the authority of any Federal agency under any other provision of law
				to dispose of real property.(b)Use of
				proceeds(1)In
				generalOf the proceeds received from the disposal of any real
				property under this subchapter—(A)not less than 80
				percent shall be returned to the general fund of the Treasury for debt
				reduction;(B)the lesser of
				18 percent or the share of proceeds otherwise authorized to be retained under
				law shall be retained by the Federal agency that has custody and is accountable
				for the real property, subject to paragraph (2);(C)not greater
				than 2 percent shall be made available to carry out section 627, subject to
				annual appropriations; and(D)any remaining
				share of the proceeds shall be returned to the general fund of the Treasury for
				Federal budget deficit reduction.(2)Limitation
				on use of proceedsAny proceeds retained by Federal agencies
				under this section shall be—(A)deposited
				into the appropriate real property account of the Federal agency that had
				custody and accountability for the real property, with the funds expended only
				as authorized in annual appropriations Acts;(B)used—(i)by not later
				than 2 years after the date of disposal of the real property; and(ii)only for
				activities relating to Federal real property asset management and disposal;
				and(C)if not used
				by the date described in subparagraph (B)(i), shall be deposited in the
				Treasury and used for Federal budget deficit reduction.(c)Public
				benefit(1)ConveyanceExcept
				as provided in paragraph (2), if a real property authorized to be disposed of
				under subsection (a) has not been disposed of by the date that is 2 years after
				the date the property is listed for sale, the Director, in consultation with
				the Administrator and the Secretary of Housing and Urban Development, may
				consider a request from the disposing Federal agency that the real property be
				conveyed to State and local governments or nonprofit organizations for various
				public purposes or uses as permitted by applicable law.(2)Predominant use
				and size standards(A)In
				generalAny real property authorized to be disposed of under
				subsection (a) shall not be conveyed under paragraph (1) if—(i)the predominant
				use of the property is not for housing; and(ii)(I)the area of the
				property is not less than 25,000 square feet; or(II)the appraised fair market value of the
				property is greater than $1,000,000.(B)Appraised fair
				market valueThe appraised fair market value described in
				subparagraph (A)(ii)(II) shall be determined by the Federal agency with custody
				or control of the property, in consultation with the Administrator and standard
				appraisal practice.(d)Enforcement(1)Increase in
				size of inventoryExcept as
				provided in paragraph (2), if a Federal agency fails to make available for
				public sale the real property authorized to be disposed of under subsection (a)
				by the date that is 18 months after the date on which the authorization is made
				under subsection (a), that Federal agency, except for specific exceptions
				promulgated by the Director, shall not increase the size of the civilian real
				property inventory, unless the square footage of the increase is offset, within
				an appropriate time as determined by the Director, through consolidation,
				colocation, or disposal of another building space from the inventory of that
				Federal agency.(2)ExceptionParagraph (1) shall not apply to a Federal
				agency that acquires any real property not under the administrative
				jurisdiction of the Federal Government, by sale or lease, until the Director
				submits a certification to Congress of the disposal of all of those surplus
				properties.(e)Termination of authorityThe authority provided by this section
				terminates on the date that is 5 years after the date of enactment of this
				subchapter.628.Homeless
				assistance grants(a)DefinitionsIn
				this section:(1)Eligible
				nonprofit organizationThe term eligible nonprofit
				organization means a nonprofit organization that is a representative of
				the homeless.(2)HomelessThe term homeless has the
				meaning given the term in section 103 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11302), except that subsection (c) of that section shall not
				apply.(3)Permanent
				housingThe term permanent housing has the meaning
				given the term section 401 of the McKinney-Vento Homeless Assistance Act (42
				U.S.C. 11360).(4)Private
				nonprofit organizationThe term private nonprofit
				organization has the meaning given the term in section 401 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).(5)Representative
				of the homelessThe term representative of the
				homeless has the meaning given the term in section 501(i) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)).(6)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.(7)Transitional
				housingThe term transitional housing has the
				meaning given the term in section 401 of the McKinney-Vento Homeless Assistance
				Act (42 U.S.C. 11360).(b)Grant
				authority(1)In
				generalTo the extent amounts
				are made available under section 626(b)(1)(B) for use under this section, the
				Secretary shall make grants to eligible private nonprofit organizations through
				the continuum of care program established under subtitle C of title IV of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.), to purchase
				real property suitable for use to assist the homeless in accordance with
				subsection (c).(2)Terms and
				conditionsExcept as otherwise provided in this section, a grant
				under this section shall be subject to the same terms and conditions as a grant
				under the continuum of care program established under subtitle C of title IV of
				the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).(c)Use of
				properties for housing or shelter for the homeless(1)Eligible
				usesAn eligible private
				nonprofit organization that receives a grant under subsection (b) shall use the
				amounts received only to purchase or rehabilitate real property for use to
				provide permanent housing, transitional housing, or temporary shelter to the
				homeless.(2)Term of
				useThe Secretary may not
				make a grant under subsection (b) to an eligible private nonprofit organization
				unless the eligible private nonprofit organization provides to the Secretary
				such assurances as the Secretary determines necessary to ensure that any real
				property purchased or rehabilitated using amounts received under the grant is
				used only for the uses described in paragraph (1) for a period of not less than
				15 years.(d)PreferenceIn awarding grants under subsection (b),
				the Secretary shall give preference to eligible private nonprofit organizations
				that operate within areas in which Federal real property is being sold under
				the disposal program authorized under section 626.(e)RegulationsThe
				Secretary may promulgate such regulations as are necessary to carry out this
				section..4.Report of
			 the Comptroller General(a)DraftNot later than 3 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a draft report on the expedited disposal pilot program
			 established by the amendments made by section 3.(b)FinalNot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a final report on the expedited disposal pilot program
			 established by the amendments made by section 3.5.Technical
			 and Conforming AmendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States Code,
			 is amended by inserting after the item relating to section 611 the
			 following:SUBCHAPTER VII—Property management and expedited disposal of
				real property621. Definitions.622. Duties of Federal agencies.623. Colocation among United States Postal Service
				properties.624. Establishment of a Federal Real Property
				Council.625. Federal real property inventory and database.626. Limitation on certain leasing authorities.627. Expedited disposal pilot program.628. Homeless assistance
				grants..November 19, 2013Reported without amendment